Enloe, J.
The only error properly assigned in this cause is the action of the court in overruling appellant’s motion for a new trial. This motion, or any part of it, is not set out in appellant’s brief. We are not even referred to the page in the record where said motion can be found. We are not even informed as to the substance of any of the reasons for a new trial therein set forth. No question is presented by this brief for our consideration. W. T. Rawleigh Co. v. Hughes (1919), 70 Ind. App. 127, 121 N. E. 546, and authorities there cited.
The judgment is affirmed.